Citation Nr: 0428806	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-00 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to February 
1967, from August 1967 to August 1968, and from September 
1969 to November 1982.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a June 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.

The Board notes that in January 2003 the appellant requested 
a hearing before the Board in Washington, DC.  In a September 
2003 letter, the Board informed the appellant that her 
requested hearing was scheduled for January 2004.  In a 
written statement received by the Board in November 2003, the 
appellant indicated she would not be able to attend the 
hearing because of a limitation on her obtaining a visa.  The 
Board, therefore, concludes that all due process has been met 
with respect to the appellant's hearing request.


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by a July 1993 rating decision, as to which the 
appellant was notified that same month.  A subsequent 
September 1997 Board decision denied service connection for 
cause of death.  An appeal of that decision to the U.S. Court 
of Appeals for Veterans Claims was not filed.

2.  The evidence received since the September 1997 Board 
decision does not bear directly and substantially upon the 
issue of service connection for the cause of the veteran's 
death, nor is it, by itself or in conjunction with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of this 
issue.


CONCLUSIONS OF LAW

1.  The September 1997 Board decision denying service 
connection for the cause of the veteran's death is final. 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1104, 20.1105 (2004).

2.  Evidence submitted since the September 1997 Board 
decision wherein the Board denied service connection for the 
cause of the veteran's death is not new and material; thus, 
that claim may not be reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1104, 20.1105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In an October 2001 letter, the RO informed the appellant of 
the VCAA and its effect on her claim.  In addition, the 
appellant was advised, by virtue of a detailed December 2002 
statement of the case (SOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate her claim.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish that 
new and material evidence had been submitted to reopen a 
claim for service connection for the cause of the veteran's 
death.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Legal Criteria/Analysis

The appellant originally filed a claim for death benefits, 
including service connection for the cause of the veteran's 
death, in April 1991.  Service connection for the cause of 
the veteran's death was initially denied by rating decision 
dated in July 1993, of which action the appellant was 
notified in that month.  The appellant perfected an appeal as 
to that rating decision within one year of receiving 
notification, and the Board issued a remand in February 1996.  
After further development by the RO, the Board issued a 
denial of the appellant's claim in September 1997.  Since the 
appellant did not seek judicial review of that decision, the 
Board finds that, under law in effect at that time and 
currently, the September 1997 Board decision became final.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  For a service-connected disability to be considered 
to be a "contributory" cause of death, it must be shown 
that the disability contributed substantially to or 
materially to the cause of the veteran's death.  38 C.F.R. § 
3.312(c)(1).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).


New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, but it was explicitly made applicable 
only to applications to reopen finally disallowed claims 
received by VA on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.156(a) (2004)). As the appellant's application to reopen 
was received prior to that date, in February 2000, the 
preexisting version of 38 C.F.R. § 3.156 applies.  All 
citations in this decision refer to the "old" version of 38 
C.F.R. § 3.156.


Summarizing first the evidence previously of record at the 
time of the September 1997 Board decision, the Board notes 
that service connection was not in effect for any 
disabilities at the time of the veteran's death.  Of record 
were service medical records, showing the veteran had one 
complaint of chest pain in service in June 1978.  The 
veteran's heart and electrocardiogram were within normal 
limits, and he was diagnosed with pneumonia.  There were no 
service records that show treatment for any other heart or 
lung related problems.  Upon separation from service, in 
August 1982, the veteran was examined, and a chest X-ray 
showed that nothing abnormal was detected.  The veteran's 
heart and vascular system were normal, and he reported no 
history of heart trouble.

Also of record at the time of the September 1997 Board 
decision were an October 1989 treatment record showing a 
clinical history of dilated cardiomyopathy.  A radiologic 
report gave an impression that findings were consistent with 
the veteran's clinical history of dilated cardiomyopathy, 
with markedly diminished left ventricular ejection fraction 
and global hypokinesia and akinesia.  Hospitalization records 
dated from January 1989 to September 1990 showed the veteran 
was admitted because of cardiomyopathy, that he had no known 
history of chest pain, dyspnea on exertion, easy 
fatigability, paroxysmal nocturnal dyspnea, or orthopnea.  
The diagnoses were dilated cardiomyopathy, thought to 
probably be secondary to ischemic heart disease and old 
inferior septal wall infarct.  Hospitalization records dated 
in April 1991 showed treatment the veteran received for being 
pulseless just before his death.  The veteran's death 
certificate, which listed cardiopulmonary arrest and fatal 
arrhythmia as the causes of death, was also of record.

Reviewing the evidence added to the claims file since the 
September 1997 Board decision to ascertain whether there is a 
basis to reopen the claim for service connection for the 
cause of the veteran's death, we note that the record 
includes only duplicates of medical records already 
associated with the veteran's claims file and considered by 
the Board in its September 1997 decision.  An additional 
verification of the veteran's service was obtained in August 
2001, which showed the veteran had service in-country in 
Vietnam.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for the cause of the veteran's 
death.  Medical records submitted to the RO are not new, as 
they are duplicates of records already associated with the 
veteran's claims file.  Furthermore, while additional 
information showing the veteran served in Vietnam is new, in 
that it was not previously before agency decision makers, it 
does not bear directly and substantially on the issue at 
hand.  Because of this service information, the veteran is 
presumed to have been exposed to herbicide agents during his 
time in Vietnam.  See 38 U.S.C.A. § 1116(f) (West 2002), as 
added by section 201(c) of the Veterans Education and 
Benefits Expansion Act of 2001, Public Law No. 107-103, 115 
Stat. 976 (2001).  However, heart disease, and specifically 
cardiopulmonary arrest and fatal arrhythmia, are not 
disabilities presumptively due to exposure to herbicide 
agents.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. 
§§ 3.307(a)(6); 3.309(e) (2004).  In this regard, the 
evidence does not show that the cardiopulmonary arrest and 
fatal arrhythmia which caused the veteran's death were 
etiologically related to his service, or that they should be 
presumptively related to his exposure to herbicide agents in 
Vietnam.  

The Board notes the appellant's sincere belief that her 
husband's death was due to his military service, but she has 
not been shown to have medical knowledge sufficient to 
competently opine as to the etiology of the diseases that 
caused the veteran's death.  See, e.g., Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge", 
aff'd sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, while we are deeply sympathetic wih the 
appellant's loss of her husband, the Board finds that the 
evidence received subsequent to the previously final 
September 1997 Board decision is not new and material and 
does not serve to reopen the claim for service connection for 
the cause of the veteran's death.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  Having found that the evidence is not 
new and material, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for the cause of the veteran's 
death is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



